                 Case 1:18-cv-03946-LAK-OTW Document 37 Filed 10/17/18 Page 1 of 5
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                   Southern District of New York                              on the following
       G
       ✔ Trademarks or        G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      18-cv-03946-LAK                       5/2/2018                                       Southern District of New York
PLAINTIFF                                                                    DEFENDANT
 Burberry Limited                                                              Target Corporation, et al.,
 a United Kingdom Corporation, et al.,


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Attached Sheet                                                   See Attached Sheet

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Attached Sheet                                                   See Attached Sheet

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 COPY ATTACHED: Stipulation of Voluntary Dismissal and Trademark




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Ruby J. Krajick                                                s/K.Mango                                                       10/17/2018

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
Case 1:18-cv-03946-LAK-OTW Document 37 Filed 10/17/18 Page 2 of 5
Case 1:18-cv-03946-LAK-OTW Document 37 Filed 10/17/18 Page 3 of 5
Case 1:18-cv-03946-LAK-OTW Document 37 Filed 10/17/18 Page 4 of 5
    Case 1:18-cv-03946-LAK-OTW Document 37 Filed 10/17/18 Page 5 of 5



    PATENT OR     DATE OF PATENT      HOLDER OF PATENT OR TRADEMARK
TRADEMARK NO.     OR TRADEMARK
1,241,222             6/7/1983        Burberry Limited
1,855,154             9/20/1994       Burberry Limited
2,015,462            11/12/1996       Burberry Limited
2,022,789            12/17/1996       Burberry Limited
2,689,921             2/25/2003       Burberry Limited
2,728,709             6/24/2003       Burberry Limited
2,732,617             7/1/2003        Burberry Limited
2,845,852             5/25/2004       Burberry Limited
3,529,814            11/11/2008       Burberry Limited
4,123,508             4/10/2012       Burberry Limited
4,441,542            11/26/2013       Burberry Limited
